Citation Nr: 0027174	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension, 
secondary to post-traumatic stress disorder.

3.  Entitlement to an increased rating for extensor 
malalignment, right knee, with degenerative joint disease, 
currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for extensor 
malalignment, left knee, with degenerative joint disease, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This appeal arises from May 1998 and March 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for post-
traumatic stress disorder and for service connection for 
hypertension, secondary to post-traumatic stress disorder, 
will be addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's right knee disability is not manifested by 
ankylosis, recurrent subluxation or lateral instability or 
other impairment, frequent episodes of "locking," or 
effusion into the joint, symptomatic semilunar cartilage, 
impairment of the tibia and fibula, genu recurvatum, flexion 
limited to 15 degrees, extension limited to 20 degrees, 
reduction of the normal excursion of movements in different 
planes, less or more movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.

2.  The veteran's left knee disability is not manifested by 
ankylosis, recurrent subluxation or lateral instability or 
other impairment, frequent episodes of "locking," or 
effusion into the joint, symptomatic semilunar cartilage, 
impairment of the tibia and fibula, genu recurvatum, flexion 
limited to 15 degrees, extension limited to 20 degrees, 
reduction of the normal excursion of movements in different 
planes, less or more movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for extensor 
malalignment, right knee, with degenerative joint disease, 
currently rated as 20 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5299-5257 (1999).

2.  The criteria for an increased rating for extensor 
malalignment, left knee, with degenerative joint disease, 
currently rated as 20 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5299-5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's increased rating 
claims well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented claims which are not inherently implausible, 
inasmuch as a mere allegation that a service-connected 
disability has increased in severity is sufficient to 
establish an increased rating claim as well grounded.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 623 (1992).  Further, after 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to his 
claims and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A December 1997 private X-ray report of the bilateral knees, 
which was noted to have been compared with March 1993 X-rays, 
was noted to be within normal limits, with no interval 
change.

A March 1998 VA treatment report contains the veteran's 
statement that he stopped working because his employer was 
bought by another company, and all employees were laid off.  
April, July, and August 1998 VA treatment reports contains 
the veteran's statement that he quit working to take care of 
his father.  An October 1998 VA treatment report contained 
the veteran's statement that he stopped driving a van for his 
employer "as he felt the van was not safely equipped."  A 
November 1998 VA treatment report contains the veteran's 
statement that he was "anxious to find out if his 
disability/service connection will be increased so he won't 
feel so pressured to keep a job."  Other private and VA 
reports contain the veteran's statements that his father 
criticized him for not working.

An April 1998 private physician examination report contains a 
notation that the veteran was being seen for bilateral knee 
pain.  The report indicated the veteran was taking non-
steroidal anti-inflammatories, but that the physician had no 
prior medical records as to the veteran's knees.  The veteran 
reported only intermittent pain, activity related.  Upon 
physical examination no major antalgic gait was found, no 
clinical effusion was found, and no major joint line 
tenderness on palpation was found.  A very prominent left 
tibial tubercle was noted, which was also noted to be non-
tender on palpation.  Collateral, as well as anterior 
collateral, ligaments were noted to appear quite stable in 
both knees.  Extreme testing for McMurray's sign was 
negative, as was Apley's grind test.  While the examiner 
indicated he did not have the actual X-ray films of the 
knees, he indicated the X-ray report indicated underlying 
mild degenerative changes of both knees, showing no 
significant change since X-rays of 1995.  The impressions 
were: (1) consistent with mild degenerative joint disease of 
the right and left knee; and (2) possible diffuse muscle 
weakness.

The April 1998 private X-ray report contained impressions of: 
(1) mild degenerative change about the left knee, unchanged 
since 1995, no acute abnormality; and (2) mild degenerative 
change about the medial compartment of the right knee, 
showing no significant change since August 22, 1995, no acute 
abnormality.

June 1998 VA X-ray reports also contained an impression of 
"within normal limits."

During his June 1998 VA orthopedic examination the veteran 
reported being unable to hold a job due to knee pain.  The 
examiner indicated that, although mild arthritis had been 
diagnosed, the "numerous" X-ray reports this examiner 
reviewed were negative.  Range of motion of the knees, stated 
to be full, were 0 degrees extension and 140 degrees flexion.  
The veteran was noted to be able to squat and arise without 
any difficulty, and no swelling or deformity was noted.  
Drawer's sign was noted to be negative, and no lateral 
instability was found.  Some mild crepitus was noted in the 
right knee, but not the left.  No pain was noted when the 
tibia on the knee joint was rotated bilaterally.  The 
diagnoses were: (1) right knee, remote injury, minimally 
symptomatic, no evidence of arthritis; (2) left knee, remote 
injury, minimally symptomatic, no evidence of arthritis.

A June 1998 VA MRI (magnetic resonance imaging) report of the 
right knee contained an impression of a normal MRI of the 
right knee.

A September 1998 private examination report of the knees 
contained notations that the range of motion of both knees 
was 0 degrees extension and 122 degrees flexion; that no 
swelling was noted; that ligamentous and meniscal testing 
were both negative; and that mild tenderness of the bilateral 
joint lines had been found.  No catching or popping was 
found, nor was any giving away found.

An October 1998 private treatment report contains bilateral 
knee range of motion findings of 0 degrees extension to 122 
degrees flexion in September, and 0 degrees extension and 133 
degrees flexion in October.  The assessment/goals were noted 
to be decreased pain, increased range of motion, increased 
strength, and improved function.  Another notation indicates 
that the goals had been accomplished.

A November 1998 private treatment report contains the 
veteran's statement that he felt good, and that the pain in 
his knees was doing "okay" once he stopped working.

A February 1999 private treatment report contains the 
physician's statement that the veteran's knee pain would get 
better if he lost weight, and contained an assessment of 
patella overload.

During a May 1999 VA orthopedic examination the examiner 
noted that both knees showed about a 5 degree varus deformity 
"which is what one would anticipate in a man of this age."  
The veteran was able to walk on tiptoes and heels without 
difficulty, but was unable to "duck waddle" due to right 
knee pain.  No point tenderness, swelling, or deformity of 
the knees was found.  Range of motion was noted to be from 0 
degrees extension (neutral) to 140 degrees flexion.  The 
examiner indicated that all 1998 X-rays and an MRI were 
normal.  The diagnosis was bilateral knee pain.  The examiner 
noted that there was no objective evidence of "extensor 
malalignment of either knee"; that the overall alignment of 
the lower extremities was "certainly" within normal limits; 
and that "there is nothing on x-ray to substantiate the 
[veteran's] complaint of knee 'arthritis.' "  The examiner 
concluded that "[a]ctually the knee condition, itself, seems 
to be somewhat overblown in my opinion based on a review of 
the x-rays and the recent physical examination."

During an August 1999 VA orthopedic examination the veteran 
reported receiving periodic cortisone injections to his 
knees, being on a home strengthening exercise program, 
requiring three Tylenol tablets per day, and using both 
braces and a cane "occasionally."  He also reported 
receiving "retirement" from the federal government in 1980 
because of "nerves."  He also reported working for 
approximately one year driving a van, but quit that job due 
to recurrent problems with his knees.  He reported pain in 
both knees, worse on the right, precipitated by walking more 
than one block; pain with prolonged standing; occasionally 
being awakened at night due to knee pain; and some swelling 
in his knees.  Upon physical examination a slight limp was 
noted, but the veteran was able to walk on tiptoes and heels.  
He could squat and "duck waddle," but complained of pain 
while so moving.  No tenderness or effusion was noted in 
either knee, nor anterior-posterior or lateral ligament 
stability.  Range of motion was found to be 0 degrees 
extension and 140 degrees flexion.  The examiner indicated 
the veteran had brought X-rays dated in May 1999 (which are 
not in the claims file) which showed "minimal degenerative 
changes present in both knees, no significant change in 
comparison with ... April ... 1998 [X-rays]," and the April 1998 
X-rays, which were interpreted as showing "mild degenerative 
changes about the medial compartment, no significant change 
since August ... 1995 [X-rays]."  The diagnosis was early 
degenerative arthritis of both knees.  The examiner concluded 
that "[b]ased on the x-ray reports ... , one concludes that 
there has been no significant objective change in this man's 
knee condition since 1995.  Functionally, his condition 
likewise appears to have stabilized and there has been no 
significant change [since 1995]."

A January 2000 private treatment report contains notations 
that the veteran has degenerative joint disease in both 
knees, which was getting worse.  The report contained the 
veteran's statement that "[h]e can only walk so far without 
having to stop because he is getting pain."  There were, 
however, no objective clinical findings whatsoever, to show 
any worsening of the veteran's bilateral knee conditions.

A March 2000 private X-ray report again contained the 
impression that "[t]here is no significant change compared 
with the exam[ination] of 5/18/99."

Disabilities of the knee and leg are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5256-5263.  The RO 
has rated the veteran's current bilateral knee disability 
under 38 C.F.R. § 4.71a, DC 5257, by analogy, and has granted 
a 20 percent rating for each knee.  Where the particular 
disability for which the veteran is service-connected is not 
listed in the Schedule For Rating Disabilities, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345, 348 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
An analogous rating may only be assigned where the service-
connected disability is not listed in the rating schedule.  
38 C.F.R. § 4.27; see also Lendenmann, 3 Vet. App. at 349-50; 
Pernorio, 2 Vet. App. at 629.

As noted in the May 1999 VA orthopedic examination report, 
there is no current objective clinical evidence of "extensor 
malalignment of either knee," and the overall alignment of 
the lower extremities was "certainly" within normal limits.

Under DC 5257, slight subluxation or lateral instability is 
rated as 10 percent disabling, whereas moderate and severe 
subluxation or lateral instability are rated as 20 and 30 
percent disabling, respectively.  There is no objective 
clinical evidence of pain on motion of the knee.  No 
examination has revealed subluxation or instability of either 
knee.  There is no medical evidence of frequent locking of 
the knee (38 C.F.R. § 4.71a, DC 5258).

There is X-ray evidence to show that the veteran has minimal 
degenerative arthritis of the bilateral knees.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5003.  
The Court held, in the case of Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), that "painful motion of a major 
joint ... caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion."  See also 38 C.F.R. 
§ 4.59.  Further, as stated by VA's Office of the General 
Counsel in a 1997 Precedent Opinion, a claimant who has both 
arthritis and instability of a knee may be rated separately 
under DC's 5003 and 5257.  As the plain terms of those Codes 
suggest that they apply to different disabilities or at least 
to different manifestations of the same disability, "... the 
evaluation of knee dysfunction under both codes would not 
amount to pyramiding under section 4.14."  VAOPGCPREC 23-97; 
62 Fed. Reg. 63604 (1997).

The Board notes that 38 C.F.R. § 4.71, Plate II, indicates 
that the normal range of motion of the knee is 0 degrees of 
extension and 140 degrees of flexion.  As noted in the 
medical evidence cited above, the examiners and physicians 
have indicated, essentially, based upon comparison of X-ray 
reports, that the veteran's bilateral knee degenerative 
arthritis has not changed since 1993.

As the most recent objective clinical evidence reveals that 
the veteran's bilateral knee ranges of motion have been found 
to be flexion has been found to be 0 degrees extension and 
140 degrees flexion, his evaluation under the criteria of DC 
5260 would be noncompensable.  Flexion must be limited to 15 
degrees for a 30 percent rating under this code.  As his 
bilateral knee extension has been found to be 0 degrees, his 
rating under the criteria of DC 5261 would also be 
noncompensable.  Extension must be limited to 20 degrees for 
a 30 percent rating under this code.  Thus, the veteran is 
not entitled to an increased rating for either knee under the 
range of motion codes.  A separate 10 percent rating is also 
not warranted for painful motion of either knee under 
Lichtenfels, supra, as there are no objective clinical 
findings of painful motion in the medical records.

In summary, the veteran's service-connected bilateral knee 
disabilities are not productive of ankylosis (DC 5256), 
recurrent subluxation or lateral instability or other 
impairment, frequent episodes of "locking," or effusion 
into the joint (DC 5258), symptomatic semilunar cartilage (DC 
5258), impairment of the tibia and fibula (DC5262), genu 
recurvatum (DC 5263), flexion limited to 15 degrees (DC 
5260), or extension limited to 20 degrees (DC 5261).  There 
is no clinical evidence to show that he has any greater 
limitation of motion due to pain, incoordination or any other 
symptom so as to support a higher rating under the cited 
legal authority.  38 C.F.R. § 4.45 provides that the factors 
of disability regarding joints reside in reduction of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Here, there is no 
objective clinical medical evidence of reduction of the 
normal excursion of movements in different planes, less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  The only pain apparently 
occurs with ambulation, stair climbing or other strenuous 
physical activities.  Since there is no medical evidence of 
current instability or subluxation of either knee, the Board 
is unable to conclude that the bilateral knee symptomatology 
equates to more than a moderate impairment under DC 5257.

Accordingly, the preponderance of the evidence is against an 
increased rating for extensor malalignment of the knees with 
degenerative joint disease, each currently rated as 20 
percent disabling.  In determining a rating for a disability, 
the Board may only consider those factors which are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be legal error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The 
Board's selection of a diagnostic code may not be set aside 
as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

In reaching these decisions the Board considered the issue of 
whether the veteran's service-connected disabilities, 
standing alone, presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman 
v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service-connected disabilities, as to render 
impractical the application of the regular schedular 
standards.  As noted above, the veteran has reported 
conflicting reasons for quitting his former occupations, has 
other serious non-service connected disabilities, and the 
record is devoid of any hospitalizations for his service-
connected knee disabilities.  Accordingly, the Board 
concludes that referral to the appropriate officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).


ORDER

An increased rating for extensor malalignment, right knee, 
with degenerative joint disease, currently rated as 20 
percent disabling, is denied.

An increased rating for extensor malalignment, left knee, 
with degenerative joint disease, currently rated as 20 
percent disabling, is denied.


REMAND

Initially, the Board finds the veteran's post-traumatic 
stress disorder (PTSD) claim well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he is found 
to have presented a claim which is plausible, in that the 
medical record reveals diagnoses of PTSD.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Having submitted a 
well grounded claim, the VA has a duty to assist the veteran 
in its development.  See 38 U.S.C.A. § 5107(b).  This duty 
has not yet been fully met, and this case, therefore, is not 
ready for appellate disposition for the reasons that follow.

After the certification of the veteran's appeal to the Board 
in February 2000, a report from the U. S. Armed Service 
Center for Research of Unit Records (USASCRUR) was received 
by the Board.  This evidence has not been considered by the 
RO.  Thus, the issue of service connection must be remanded 
for consideration of the new evidence, and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31.

The Board is also remanding the issue of service connection 
for hypertension, secondary to PTSD.  In this regard, the 
Board notes that if a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board finds that a 
disposition on the issue of service connection for PTSD will 
have an impact on the adjudication of the issue of service 
connection for hypertension, secondary to PTSD.  As such, the 
RO should adjudicate the PTSD issue prior to consideration of 
the issue of service connection for hypertension, secondary 
to PTSD.

Accordingly, these issues are REMANDED to the RO for the 
following action:

The RO should consider the newly received 
USASCRUR report.  After any further 
development made necessary by that 
report, including, but not limited to, a 
VA psychiatric examination of the veteran 
to determine the existence and nature of 
any psychiatric disorder, or a VA 
examination to determine the existence 
and etiology of hypertension, the RO 
should adjudicate the issues of service 
connection for an acquired psychiatric 
disorder, to include PTSD, and for 
service connection for hypertension, 
secondary to PTSD, on the basis of all 
evidence of record and all applicable 
statutes, regulations, and case law, 
including the amended 38 C.F.R. 
§ 3.304(f).  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran unless or until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals


